Name: COMMISSION REGULATION (EEC) No 2024/93 of 26 July 1993 correcting Regulation (EEC) No 1752/93 amending Regulation (EEC) No 1107/68 on detailed rules of application for intervention on the market in Grana Padano and Parmigiano-Reggiano cheeses
 Type: Regulation
 Subject Matter: distributive trades;  health;  trade policy;  processed agricultural produce;  agricultural policy
 Date Published: nan

 No L 184/ 16 Official Journal of the European Communities 27. 7. 93 COMMISSION REGULATION (EEC) No 2024/93 of 26 July 1993 correcting Regulation (EEC). No 1752/93 amending Regulation (EEC) No 1107/68 on detailed rules of application for intervention on the market in Grana Padano and Parmigiano-Reggiano cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, to bring it into line with the opinion of the said Manage ­ ment Committee, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 8 (5) thereof, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1752/93 is hereby replaced by the following : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Point 3 of Article 1 shall apply to storage contracts concluded on or after the date of its entry into force.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 2 July 1993 . Whereas Commission Regulation (EEC) No 1 752/93 (3) amends Regulation (EEC) No 1107/68 (4) on detailed rules of application for intervention on the market in Grana Padano and Parmigiano-Reggiano cheeses ; Whereas verification revealed that Article 2 of that Regu ­ lation does not correspond to the measures presented for the opinion of the Management Committee ; whereas, therefore, the Regulation in question should be corrected This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 215, 30 . 7. 1992, p. 64 . (3) OJ No L 161 , 2. 7. 1993, p. 41 . b) OJ No L 184, 29 . 7. 1968 , p. 29 .